DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/24/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 4 and 11 have been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 6 and 8-11 have been withdrawn; (3) the 35 U.S.C. 112(d) rejections of claims 6-11 have been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 1-5 over Yoon, Hughes, and Amazon as evidenced by Babaei have been withdrawn; (5) the 35 U.S.C. 103 rejections of claims 6-7 and 11 over Coleman, Yoon, Hughes, Amazon, and Pleass have been withdrawn; (6) the 35 U.S.C. 103 rejection of claim 8 over Coleman, Yoon, Hughes, Amazon, Pleass, and Nelson has been withdrawn; (7) the 35 U.S.C. 103 rejection of claim 9 over Coleman, Yoon, Hughes, Amazon, Pleass, and Rachel has been withdrawn; and (8) the 35 U.S.C. 103 rejection of claim 10 over Coleman, Yoon, Hughes, Amazon, Pleass, and Reddit has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			1-11
Amended claims: 				None
New claims: 					12-24
Claims currently under consideration:	12-24
Currently rejected claims:			12-24
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR 101388679; English translation relied on for citations; previously cited) in view of Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article; previously cited) and Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1; previously cited), as evidenced by Babaei (Babaei et al., “Effects of propolis, royal jelly, honey and bee pollen on growth performance and immune system of Japanese quails”, 2016, Veterinary Research Forum, vol. 7(1), pages 13-20; previously cited). 
Regarding claim 12, Yoon teaches a gummy candy formulation (corresponding to gummy food composition in the Abstract) comprising: water, a gelling agent (corresponding to gelatin dissolved in water in page 5, paragraph 1), honey (page 6, paragraph 11), royal jelly (page 4, paragraph 5), and citric acid (page 4, paragraph 10).  Yoon discloses that the formulation contains health functional foods such as royal jelly that contains antioxidants (page 3, paragraph 3).  Yoon also discloses that the formulation comprises 1.5-3.5% w/w royal jelly (page 4, paragraph 5), 5-30% w/w gelling agent (page 4, paragraph 3), about 1-20% w/w honey (page 3, paragraph 11), 0.1-2.5% w/w carrageenan (page 4, paragraph 6), and 0.3-1.0% w/w water-soluble calcium salt in the formulation (page 4, paragraph 8).  These ingredients account for about 7.9-57% w/w of the formulation and that about 43-92.1% w/w of the formulation comprises other ingredients including the water (page 5, paragraph 1).  Therefore, although the prior art does not specifically teach a content of water, a selection of a value within the overlapping ranges renders the claim obvious.  Yoon does not teach the formulation comprises pollen, pure propolis extract, and at least one fruit extract or that the formulation is “adapted for the food industry so as to meet daily antioxidant needs of a person”.
However, Hughes teaches that citric acid is derived from citrus (page 1, paragraph 1).  Amazon teaches a honey containing royal jelly, pollen, and propolis (page 4 under “Ingredients”).  
It would have been obvious for a person of ordinary skill to have modified the formulation of Yoon by using citric acid obtained from fruit as taught by Hughes.  Since Yoon teaches that the formulation comprises citric acid, but does not disclose a source of citric acid, a skilled practitioner would have been motivated to consult an additional reference such as Hughes in order to determine a suitable source of citric acid, thereby rendering the claimed fruit extract obvious.
It would have been obvious for a person of ordinary skill to have modified the formulation of Yoon by incorporating the honey taught by Amazon.  Since Yoon discloses that the formulation contains royal jelly and honey as health functional foods which provide benefits such as antioxidants, but does not disclose a source of royal jelly or honey, a skilled practitioner would be motivated to consult an additional reference such as Amazon in order to determine a suitable source of royal jelly and honey.  In consulting Amazon, the practitioner would also find that the honey contains not only royal jelly, but pollen and propolis as well.  Since honey, royal jelly, pollen, and propolis all contain antioxidants as evidenced by Babaei (page 14, column 1, paragraph 1 – column 2, paragraph 1) and the formulation of Yoon requires health benefits such as antioxidants and the inclusion of royal jelly and honey, using the honey taught by Amazon as the source of honey and royal jelly in the formulation of Yoon renders the claim obvious.  In regard to the formulation being “adapted for the food industry so as to meet daily antioxidant needs of a person”, the references teach that the disclosed formulation is edible (Yoon, page 3, paragraph 9) and contains antioxidants due its content of royal jelly, honey, pollen, and propolis (Babaei, page 14, column 1, paragraph 1 – column 2, paragraph 1) which renders the claimed purpose of being specially developed for the food industry to supply antioxidants to consumers as obvious.  However, in regard to the claimed formulation meeting the daily antioxidant needs of a person, “[s]tatements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).” See also MPEP § 2111.02, §2112.02 and 2114-2115.  Since the present claims and specification neither disclose a particular dosage of the formulation to be consumed by a person nor disclose the daily requirements of antioxidants for a person, the intended purpose of the claimed invention recited in the preamble does not limit the claim or distinguish it over the prior art as the disclosed invention of the prior art is capable of performing the intended use recited in the preamble.
Regarding claims 13 and 14, Yoon teaches the invention as described above in claim 12, including the content of royal jelly is 1.5-3.5% w/w (page 4, paragraph 5), the content of gelling agent is 5-30% w/w (page 4, paragraph 3), which overlaps the claimed amount, the content of honey is about 1-20% w/w (page 3, paragraph 11), which overlaps the claimed amount, the content of carrageenan is 0.1-2.5% w/w (page 4, paragraph 6), and the content of water-soluble calcium salt is 0.3-1.0% w/w in the formulation (page 4, paragraph 8).  These ingredients account for about 7.9-57% w/w of the formulation and that about 43-92.1% w/w of the formulation comprises other ingredients including the water (page 5, paragraph 1) and a fruit extract (corresponding to citric acid in page 4, paragraph 10).  Therefore, although the prior art does not specifically teach a content of water and citric acid, a selection of a value within the overlapping ranges renders the claims obvious.  Amazon does not disclose a specific content of honey, royal jelly, propolis, and pollen in its product, but the content of each ingredient in the product is an amount approaching 0% to an amount approaching 100%.  Since the Amazon product is being used to supply the royal jelly and honey contents of the formulation of Yoon and the content of each ingredient in the product is an amount approaching 0% to an amount approaching 100%, the formulation comprises amounts of honey, pollen, and propolis that overlap the claimed content range.  A selection of a value within the overlapping ranges renders the claims obvious.
Regarding claim 15, Yoon teaches the invention as described above in claim 12, including the formulation comprising citric acid (page 4, paragraph 10), which not only qualifies as the claimed fruit extract but also as the claimed plant extract (Hughes, page 1, paragraph 1).
Regarding claim 16, Yoon teaches the invention as described above in claim 12, including the formulation further comprising vitamins (corresponding to vitamins in the royal jelly in page 3, paragraph 3).
Regarding claim 18, Yoon teaches the invention as described above in claim 12, including the gelling agent is gelatin (page 4, paragraph 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR 101388679; English translation relied on for citations; previously cited) in view of Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article; previously cited) and Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1; previously cited), as evidenced by Babaei (Babaei et al., “Effects of propolis, royal jelly, honey and bee pollen on growth performance and immune system of Japanese quails”, 2016, Veterinary Research Forum, vol. 7(1), pages 13-20; previously cited) as applied to claim 12 above, and further evidenced by the present specification filed 09/30/2022.
Regarding claim 17, Yoon teaches the invention as described above in claim 12, including the formulation includes gelatin (page 4, paragraph 3), which contains minerals as evidenced by paragraph 3 on page 1 of the present specification.  Therefore, the formulation comprises minerals.

Claims 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711; previously cited) in view of Yoon (KR 101388679; English translation relied on for citations; previously cited), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article; previously cited), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1; previously cited), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426; previously cited).
Regarding claim 19, Coleman teaches a method of producing a soft jelly or gummy candy (corresponding to gelatin-containing confections) (column 1, lines 5-7) comprising the following steps: adding the gelling agent (corresponding to gelatin) to boiling water (corresponding to combining gelatin and water and heating a temperature of about 104.4°C); chilling the obtained mixture (corresponding to cooling to about 76.7°C); adding ingredients such as flavors, colors, and acids; depositing the resulting composition into molds; and cooling the molds (corresponding to cure at a temperature of about 1.7-21.1°C) (column 1, lines 47-67).  Although Coleman does not specifically state that the gelling agent and water are mixed thoroughly until the gelatin is completely dissolved, it does state that any undissolved solids are skimmed off after the mixture is cooled (column 1, lines 55-59), which at least suggests that there may be no undissolved gelatin solids present after mixing the gelatin and water together.  Coleman also does not specifically state that the mixture is decanted into the molds, but it does disclose that the mixture is deposited into molds of powdered starch (column 2, lines 50-51), which at least suggests that the mixture is decanted into the molds so as not to disturb the starch impressions.  Coleman does not teach the candy comprises honey, pollen, pure propolis extract and at least one fruit extract; that the step of chilling the gelatin and water mixture is done in a cold-water bath by stirring continuously; or that the formulation is “adapted for the food industry so as to meet daily antioxidant needs of a person”.
However, Yoon teaches a gummy candy formulation (corresponding to gummy food composition in the Abstract) comprising: water, a gelling agent (corresponding to gelatin dissolved in water in page 5, paragraph 1), honey (page 6, paragraph 11), royal jelly (page 4, paragraph 5), and citric acid (page 4, paragraph 10), wherein the honey provides flavoring for the composition (page 3, paragraph 11).  Hughes teaches that citric acid is derived from citrus (page 1, paragraph 1).  Amazon teaches a honey containing royal jelly, pollen, and propolis (page 4 under “Ingredients”).  Pleass teaches the use of water baths and continuous stirring to heat and cool gelatin solutions (page 408, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman by using honey containing propolis and pollen as the flavor as taught by Yoon.  Since Coleman teaches that the gummy contains flavors (column 1, lines 59-60), but does not disclose a type of flavor, a skilled practitioner would be motivated to consult an additional reference such as Yoon in order to determine a suitable flavor to add to gummy candy, thereby rendering the claimed honey obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman and Yoon by using the honey containing propolis and pollen as taught by Amazon.  Since Coleman teaches that the gummy contains flavors (column 1, lines 59-60) and Yoon teaches honey as a flavor for gummy candy (page 3, paragraph 11), a skilled practitioner would be motivated to consult an additional reference such as Amazon in order to determine a suitable source of honey flavor.  In consulting Amazon, the practitioner would also find that the honey contains pollen and propolis; therefore, the selection of the honey taught by Amazon as the flavor in the gummy candy of Coleman renders the claimed honey, pollen, and propolis extract obvious.  In regard to the formulation being “adapted for the food industry so as to meet daily antioxidant needs of a person”, the references teach that the disclosed formulation is edible (Yoon, page 3, paragraph 9) and contains antioxidants due its content of royal jelly, honey, pollen, and propolis (Babaei, page 14, column 1, paragraph 1 – column 2, paragraph 1) which renders the claimed purpose of being specially developed for the food industry to supply antioxidants to consumers as obvious.  However, in regard to the claimed formulation meeting the daily antioxidant needs of a person, “[s]tatements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).” See also MPEP § 2111.02, §2112.02 and 2114-2115.  Since the present claims and specification neither disclose a particular dosage of the formulation to be consumed by a person nor disclose the daily requirements of antioxidants for a person, the intended purpose of the claimed invention recited in the preamble does not limit the claim or distinguish it over the prior art as the disclosed invention of the prior art is capable of performing the intended use recited in the preamble.
It would have been obvious for a person of ordinary skill to have modified the method of Coleman by using citric acid obtained from fruit as taught by Hughes.  Since Coleman teaches that the gummy candy comprises citric acid (column 2, line 29), but does not disclose a source of citric acid, a skilled practitioner would have been motivated to consult an additional reference such as Hughes in order to determine a suitable source of citric acid, thereby rendering the claimed fruit extract obvious.
It would have been obvious for a person of ordinary skill to have modified the method of Coleman by chilling the gelatin/water mixture in a cold-water bath as taught by Pleass.  Since Coleman teaches that the gelatin/water mixture is heated and cooled (column 1, lines 52-56), but does not describe a means of heating and cooling the mixture, a skilled practitioner would be motivated to consult an additional reference such as Pleass in order to determine a suitable method of heating and cooling the gelatin/water mixture, thereby rendering the claimed step of chilling the mixture in a cold-water bath by continuous stirring obvious.
Regarding claim 20, Coleman teaches the invention as described above in claim 19, including the method further comprises removing the products from molds after cooling of the molds (column 1, lines 61-65).  Although Coleman does not specifically teach that the products are packaged together after removal from the molds, the packaging of products is a step well-known in the art and therefore, is obvious.
Regarding claim 24, Coleman teaches the invention as described above in claim 19, including the molds are cooled to a temperature of about 1.7-21.1°C (column 1, lines 47-67), which overlaps the claimed temperature range.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711; previously cited) in view of Yoon (KR 101388679; English translation relied on for citations; previously cited), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article; previously cited), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1; previously cited), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426; previously cited) as applied to claim 19 above, and further in view of Nelson (US 6,419,979; previously cited).
Regarding claim 21, Coleman teaches the invention as described above in claim 19, including mixing the gelling agent in boiling water (corresponding to combining gelatin and water and heating a temperature of about 104.4°C).  It does not teach that the mixing time is around 8-15 minutes.
However, Nelson teaches a method of producing jelly and gummy candy (column 1, lines 14-22) by mixing and heating ingredients to fully dissolve the ingredients (column 1, lines 34-39).  It also teaches that the cooking time and specifics of the operation will vary depending on such factors as the type of cooking equipment, the ingredients in the formulation, and the concentration of ingredients (column 1, lines 41-45).
It would have been obvious for a person of ordinary skill to have modified the method of Coleman to include a mixing time which overlaps the claimed mixing time as taught by Nelson.  As the mixing time is a variable that can be modified, among others, by adjusting factors such as the type of cooking equipment, the ingredients in the formulation, and the concentration of the ingredients, mixing time would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed mixing time cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the mixing time in the method of Coleman to obtain the desired complete dissolution of the gelling agent as taught by Nelson (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711; previously cited) in view of Yoon (KR 101388679; English translation relied on for citations; previously cited), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article; previously cited), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1; previously cited), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426; previously cited) as applied to claim 19 above, and further in view of Rachel (Rachel, “What is Raw Honey?”, July 2018, Manuka Corner, https://www.manukacorner.co.nz/what-is-raw-honey/; previously cited).
Regarding claim 22, Coleman teaches the invention as described above in claim 19, including the honey used as the flavor is raw and maintains its natural enzymes, amino acids, vitamins, and minerals (Amazon, page 2, paragraph at bottom of page that begins with “Stakickh Royal Jelly Bee Pollen Propolis Enriched Raw Honey…”).  It also teaches that the gelatin/water mixture is cooled (Coleman, column 1, lines 55-56) in the cold-water bath (Pleass, page 408, paragraph 2) to about 76.7°C prior to adding the flavor ingredients (Coleman, column 1, lines 55-59).  It does not teach that the mixture is cooled to a temperature range of 45-55°C.  
However, Rachel teaches that raw honey is composed of substances such as amino acids, flavonoids, polyphenols, antioxidants, minerals, vitamins, and enzymes which makes it a nutrient and energy-packed flavor (paragraph 2).  It also teaches that heating the honey to 70°C during pasteurization (paragraph 10) destroys these beneficial components of the honey (paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman by keeping the temperature of the honey below 70°C as taught by Rachel.  Since Coleman teaches that flavors are added to the mixture (column 1, lines 59-60); Yoon teaches honey as a flavor for gummy candy (page 3, paragraph 11); and Rachel teaches that honey loses its nutritional value when heated to 70°C, a skilled practitioner would readily recognize that the gelatin/water mixture needs to be further cooled to a temperature below 70°C, which overlaps the claimed temperature range, so that the temperature of the honey is not increased to a point which degrades its composition.  Therefore, the selection of a value within the overlapping range renders the claim obvious. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711; previously cited) in view of Yoon (KR 101388679; English translation relied on for citations; previously cited), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article; previously cited), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1; previously cited), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426; previously cited), as applied to claim 19 above, and further in view of Reddit (“How do I avoid bubbles on my gummies?”, 2016, Reddit, https://www.reddit.com/r/AskCulinary/comments/4pq2r3/how_do_i_avoid_bubbles_on_my_gummies_picture/; previously cited).
Regarding claim 23, Coleman teaches the invention as described above in claim 19, including that the top layer of the mixture is skimmed in order to improve clarity of the gummy product (column 2, lines 45-48).  It does not teach that the method includes degassing the mixture for around 5-15 minutes to remove air bubbles.
However, Reddit teaches the removal of air bubbles from gummies through methods such as popping, applying heat from a propane torch, resting the mixture, tapping the container holding mixture, and a chamber sealer (pages 1-2, replies to original post at the top of page 1).
It would have been obvious for person of ordinary skill in the art to have modified the method of Coleman by degassing the mixture as taught by Reddit.  Since Coleman discloses that a clear gelatin confection is desired (column 2, lines 45-48) and Reddit discloses that air bubbles form in the mixture to make the gelatin confection, a skilled practitioner would have readily understood that degassing is a necessary step in the gummy-making process in order to improve the clarity of the final product, thereby rendering the claimed degassing step as obvious.  Although the prior art does not disclose the claimed time for degassing the mixture, the claims neither require any amount of mixture to be degassed nor disclose a method of degassing.  Therefore, the degassing methods disclosed in Reddit applied to a mixture of any amount will result in times which overlap the claimed timeframe and the selection of a value within the overlapping range renders the claim obvious.

Response to Arguments
Claim Objections: Applicant canceled claims 4 and 11; therefore the objections are moot.

Claim Rejections – 35 U.S.C. §112(b) of claims 6 and 8-11: Applicant canceled claims 6 and 8-11; therefore, the rejections are moot.

Claim Rejections – 35 U.S.C. §112(d) of claims 6-11: Applicant canceled claims 6-11; therefore, the rejections are moot. 

Claim Rejections – 35 U.S.C. §103 of claims 1-5 over Yoon, Hughes, Amazon, and Babaei; claims 6-7 and 11 over Coleman, Yoon, Hughes, Amazon, and Pleass; claim 8 over Coleman, Yoon, Hughes, Amazon, Pleass, and Nelson; claim 9 over Coleman, Yoon, Hughes, Amazon, Pleass, and Rachel; claim 10 over Coleman, Yoon, Hughes, Amazon, Pleass, and Reddit: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 1-11 and submitted new claims 12-24.  Applicant stated that the present invention is a soft jelly product alternative without added sugar, chemical additives, and preservatives.  Applicant argued that the product in the Yoon reference contains saccharides selected from sugar, honey, sugar alcohol, oligosaccharides, white sugar, and mixtures thereof.  Applicant stated that the use of “pure propolis extract” in the present invention means that the product has high antioxidant, antibacterial, antiviral, and antifungal properties without the inclusion of chemical additives and preservatives.  Applicant argued that the product in the Yoon reference does not contain the “pure propolis extract” and therefore, would fail to provide the same antioxidant content, antibacterial, and antiviral properties as the present invention.  Applicant stated that the Yoon reference fails to mention any additional ingredient that protects the product throughout its shelf life and that Yoon does not mention any other bee products other than royal jelly.  Applicant argued that the Yoon reference fails to mention the inclusion of water, “at least one plant extract”, “at least one vitamin”, “at least one mineral”, or one of the gelling agents recited in new claim 18 (Applicant’s Remarks, page 6, paragraph 1 – page 9, paragraph 3).
Since Applicant canceled claims 1-11, their rejections are moot.  In response to the assertion that the claimed product has high antioxidant, antibacterial, antiviral, and antifungal properties without the addition of chemical additives and preservatives due to the product containing pure propolis extract, the claims do not require the product to: (A) contain any amount of pure propolis extract; (B) exhibit any type of antioxidant, antibacterial, antiviral, or antifungal properties; (C) exclude chemical additives or preservatives; or (D) exhibit any particular type of production during its shelf life.  Therefore, the assertion that the product disclosed by the prior art would fail to provide the same antioxidant content, antibacterial, and antiviral properties of the present invention is not supported.  In response to the assertion that the Yoon reference fails to mention the inclusion of water, “at least one plant extract”, “at least one vitamin”, “at least one mineral”, or one of the gelling agents recited in new claim 18, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the new grounds of rejection necessitated by Applicant’s cancelation of the original claims, the combination of prior art teaches the inclusion of water and gelatin in paragraph 1 of page 5 in Yoon, the inclusion of vitamins (corresponding to the vitamins in the royal jelly in page 3, paragraph 3 of Yoon), the inclusion of a plant extract (corresponding to citric acid (Yoon, page 4, paragraph 10) obtained from fruit as taught by Hughes (page 1, paragraph 1), and the inclusion of a mineral (corresponding to the minerals found in gelatin as evidenced by page 1, paragraph 3 of the present specification) as claimed.  
Applicant argued that the Hughes reference does not describe any jelly content or any part of the presently claimed composition or method.  Applicant stated that the fruit extract in the present invention is a fruit juice and, as such, the citric acid disclosed in the prior art could not be used as the fruit extract in the present invention (Applicant’s Remarks, page 9, paragraph 4).
However, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fruit extract is fruit juice) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the claims do not require the fruit extract to be fruit juice (or any other particular component), the disclosed citric acid fulfills the limitation of the claimed fruit extract.
Applicant stated that the honey disclosed in the Amazon reference is 100% pure, unprocessed, and unheeded.  Applicant argued that the Amazon reference does not describe any jelly content or any part of the presently claimed composition or method.  Applicant stated that the combination of prior art fails to show a water content greater than 50 wt.% in the formulation and the inclusion of “pure propolis extract” and “at least one fruit extract” and, as such, the combination of prior art does not teach the elements of independent claims 12 and 19 (Applicant’s Remarks, page 10, paragraph 1). 
However, the Amazon reference is relied on for its teaching regarding pollen and propolis in the formulation of the prior art as described in the claim rejections above; therefore, the Amazon reference describes a part of the presently claimed composition and method.  The combination of Yoon and Hughes teaches the inclusion of a fruit extract (corresponding to citric acid (Yoon, page 4, paragraph 10) obtained from fruit as taught by Hughes (page 1, paragraph 1)).  Also, as described above in the rejection of claim 12, Yoon discloses that the formulation comprises 1.5-3.5% w/w royal jelly (page 4, paragraph 5), 5-30% w/w gelling agent (page 4, paragraph 3), about 1-20% w/w honey (page 3, paragraph 11), 0.1-2.5% w/w carrageenan (page 4, paragraph 6), and 0.3-1.0% w/w water-soluble calcium salt in the formulation (page 4, paragraph 8).  These ingredients account for about 7.9-57% w/w of the formulation and that about 43-92.1% w/w of the formulation comprises other ingredients including the water (page 5, paragraph 1).  Therefore, although the prior art does not expressly state a content of water, a selection of a value within the overlapping range renders the claim obvious.
Applicant stated that dependent claims 13 and 14 recite specific contents in the claimed formulation.  Applicant argued that the product in the Yoon reference contains saccharides selected from sugar, honey, sugar alcohol, oligosaccharides, white sugar, and mixtures thereof.  Applicant stated that the use of honey in the product of Yoon would not provide the 5-20 wt.% recited in claim 13.  Applicant argued that the Yoon reference fails to mention the inclusion of water, fruit extracts, vitamins, or minerals and that the weight percentages of the components are different from those in the present invention (Applicant’s Remarks, page 10, paragraph 2 – page 11, paragraph 1). 
However, Yoon discloses a honey concentration of about 1-20% w/w honey in paragraph 10 of page 3, which overlaps the honey concentration recited in dependent claims 13 and 14.  The selection of a value within the overlapping range renders the claimed honey concentration obvious.
Applicant argued that the Amazon reference fails to show any proportions of royal jelly, bee pollen, and propolis.  Applicant stated that the raw honey product in this reference would not produce the same result of the present invention as the content of bee pollen and propolis extract in the product cannot be adjusted to meet daily antioxidant needs.  Applicant stated that there are differences between the “pure propolis extract” in the claimed product and the powdered propolis in the product of the Amazon reference.  Applicant stated that, in order for the powdered propolis to have the same antioxidant activity as the claimed “pure propolis extract”, it would need to be used in very large amounts which would negatively affect the sensory properties of the product and cause an increase in the cost of the product.  Applicant stated that the Amazon reference uses powdered propolis instead of the claimed “pure propolis extract” and, as such, it does not protect the final product throughout its shelf life (Applicant’s Remarks, page 11, paragraph 2 - page 12, paragraph 1).
However, the claims do not require the product to: (A) contain any amount of pure propolis extract; (B) exhibit any type of antioxidant properties; (C) exhibit any level of antioxidant activity; or (D) exhibit any particular type of protection during its shelf life.  It is also noted that neither the present claims nor specification stated a specific amount of antioxidants that are necessary to meet the needs of a person.  Therefore, the assertion that the product disclosed by the prior art would fail to provide the same result as that of the present invention is not supported.  In response to the assertion that there are differences between the “pure propolis extract” in the claimed product and the powdered propolis in the product of the Amazon reference, it is noted that, since claims 12 and 19 do not require any particular amount of “pure propolis extract” or antioxidant content and the formulation of the present claims comprise ingredients other than propolis extract, the requirement that the propolis extract be “pure” is essentially meaningless.     
Applicant argued that method described in the Coleman reference is not suitable for a formulation containing honey, bee pollen, and pure propolis extract as the method in Coleman requires the components to be exposed to high temperatures while the claimed method adds the bee products to the formulation at appropriate temperatures.  Applicant stated that the Coleman reference describes a maximum appropriate temperature of 45-50°C, which exceeds the limit for bee products and reduces their nutritional value.  Applicant stated that the method recited by claim 19 avoids high temperatures so as to maintain the quality and antioxidant activity of the bee products and avoid the formation of harmful components (Applicant’s Remarks, page 12, paragraph 2 – page 13, paragraph 2).
However, the present claims do not require the formulation to exhibit any type of nutritional value.  It is also noted that claim 19 does not recite any temperature for chilling the mixture prior to adding the bee products to the formulation.  Therefore, the assertion that the method recited in claim 19 avoids high temperatures is not supported.
Applicant argued that, in the claimed method, there is no need to remove undissolved gelatin as disclosed in the Coleman reference.  Applicant stated that the removal of undissolved gelatin prevents the product from having the desired consistency and changes the stability of the product.  Applicant stated that the claimed method prevents gelatin clumping or not dissolving, which requires the removal of such substances.  Applicant stated that claim 19 requires the removal of air bubbles from the jelly product in order for the product to have a flawless appearance.  Applicant argued that this step is not suggested in the Coleman reference (Applicant’s Remarks, page 13, paragraph 3 – page 14, paragraph 2).
However, claim 19 does not exclude a step of removing undissolved gelatin from the resulting product.  Also, although Coleman describes skimming undissolved gelatin solids from the mixture if such solids are present (column 1, lines 55-59), this disclosure at least suggests that there may be no undissolved gelatin solids present after mixing the gelatin and water together.  In response to the assertion that the Coleman reference does not suggest the removal of air bubbles from the jelly product as recited in claim 19, claim 19 states that the air bubbles are removed by decanting the chilled mixture into molds.  Therefore, claim 19 merely requires the chilled mixture to be decanted into the mold.  As described above in the rejection of claim 19, Coleman discloses that the mixture is deposited into molds of powdered starch (column 2, lines 50-51), which at least suggests that the mixture is decanted into the molds so as not to disturb the starch impressions; thereby, rendering the claimed step of removing of air bubbles by decanting obvious.
Applicant argued that the claimed method is different than the method recited in claim 19.  Applicant stated that the Yoon reference does not describe process parameters and, as such, one of ordinary skill in the art would not obtain a product having high antioxidant capacity using the claimed method by consulting Yoon.  Applicant stated that one would only speculate the process steps for using the citric acid disclosed in Hughes since Hughes does not teach the method steps of claim 19.  Applicant stated that the raw honey described in the Amazon reference is different from a “soft gel” and the reference does not describe the method steps of claim 19.  Applicant stated that the Pleass reference discloses a mixing process used for a different purpose than the one recited in claim 19 as the claimed method ensures that the gelatin is completely dissolved without the need to remove gelatin clumps.  Applicant stated that the combination of prior art fails to disclose the method steps of claim 19 and that the present claims are patentable over the cited prior art (Applicant’s Remarks, page 14, paragraph 3 – page 16, paragraph 4).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Combinations of prior art references have been applied to the rejections of the present claims which fully teach the features of the claims as described above.  Therefore, the present claims are not patentable over the cited prior and Applicant’s arguments against the cited prior art are considered non-persuasive.  The rejections of claims 12-24 stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791